                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN THE MATTER OF GOLDEN EYE                         Case No. 19-cv-03402-HSG
                                         2000, LLC
                                   8                                                         ORDER DIRECTING THE PARTIES
                                                                                             TO FILE A REVISED STIPULATION
                                   9                                                         AND PROPOSED ORDER
                                  10

                                  11

                                  12          On November 1, 2019, the Court issued an order granting Plaintiff-in-Limitation’s motion
Northern District of California
 United States District Court




                                  13   for default judgment and the parties’ joint stipulation to remand and stay the case. Dkt. No. 22.

                                  14   The Supreme Court has held that a district court in its discretion may dismiss a Limitation Act

                                  15   proceeding so that the parties can pursue the claims in state court, so long as the district court is

                                  16   satisfied that “a vessel owner’s right to seek limitation will be protected.” Lewis v. Lewis & Clark

                                  17   Marine, Inc., 531 U.S. 438, 454 (2001). The Court held that because there was only a single

                                  18   claimant in this action, and because the parties made the necessary stipulations, the case could

                                  19   proceed in state court. Dkt. No. 22 at 3–4.

                                  20          However, this admiralty action was initially filed in federal court under 28 U.S.C. § 1333,

                                  21   and principles of federalism prohibit the Court from remanding this action to a non-originating

                                  22   state court. See Dkt. No. 1. Accordingly, the Court DIRECTS the parties to file by December 3,

                                  23   2019, a revised stipulation and proposed order directing the parties to proceed with the action in

                                  24   state court, but without requiring the Court to remand this case.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 11/26/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
